DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 10809762) in view of ZHU et al. (US 2021/0120685).

Regarding claim 1 Levine discloses:
a split-screen display device for a notebook computer screen, comprising 
a left support plate and a right support plate (e.g. left/right 130 FIG.3), wherein a left slide arm is formed at an edge of the left support plate (e.g. 185 FIG.3), a right slide arm is formed at an edge of the right support plate (e.g. 190 FIG.3), the right slide arm and the left slide arm are parallel up and down (shown e.g. FIG.3), the left slide arm is inserted into the right support plate and the two are in a slide fit (described e.g. col 3 lines 16-31), the right slide arm is inserted into the left support plate and the two are in a slide fit (described col 3 lines 16-31), clamping mechanisms for clamping a notebook computer screen are respectively provided at an upper left corner of the left support plate and an upper right corner of the right support plate (e.g. 400 FIG.6, 410 FIG.7), a left display screen is provided at a left edge of the left support plate (e.g. shown jutting from left FIG.2) and the two are in a hinge fit (e.g. at curved edge of 155 shown FIG.2 via clamping effect), a right display screen is provided at a right edge of the right support plate (e.g. shown jutting from right FIG.2) and the two are in a hinge fit (e.g. at curved edge of 150 shown FIG.2 via clamping effect), and a support mechanism (e.g. 140, 165 FIG.2) capable of being flipped outward a predetermined angle is provided at a back side of the left support plate or the right support plate (e.g. as angle determined by 110 FIG.1);
Levine does not explicitly disclose:
wherein a gear is provided on the right support plate, a rack part is integrally formed at a side of the left slide arm, and the rack part and the gear mesh with each other;
when the rack part slides relative to the right support plate, the gear is driven to rotate by the rack part; and 
the left support plate and the right support plate are prevented from opening automatically during use through an engagement of the gear and the rack part
ZHU teaches:
wherein a gear (e.g. 40, 46, Fig.6) is provided on the right support plate (e.g. 57, 58 Fig.6), a rack part (e.g. teeth of 45 Fig.6) is integrally formed at a side of the left slide arm (e.g. 41, 42, axle/middle section of 45, 52, 53 Fig.6), and the rack part and the gear mesh with each other (described e.g. paragraph [0093], also indicated via lines Fig.6); 
when the rack part slides relative to the right support plate (e.g. as one of ordinary skill  would understand from operation of a worm gear), the gear is driven to rotate by the rack part (e.g. described paragraph [0093]); and 
the left support plate (e.g. 33 Fig.6) and the right support plate are prevented from opening automatically during use through an engagement of the gear and the rack part (e.g. 45 controls movement of 40/46 paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of ZHU as pointed out above, in Levine, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: easy operation and automatic/powered operation (paragraph [0004]) and synchronization of the expansion of an expanding display device (paragraphs [0005], [0107]).

Regarding claim 3 Levine as modified discloses:
the left support plate comprises a left bottom plate and a left face plate (shown e.g. FIG.3), and the left bottom plate and the left face plate are assembled opposite one another and fixedly connected (described e.g. col 3 lines 16-31).

Regarding claim 4 Levine as modified discloses:
the right support plate comprises a right bottom plate and a right face plate (shown e.g. FIG.3), and the right bottom plate and the right face plate are assembled opposite one another and fixedly connected (described e.g. col 3 lines 16-31).

Regarding claim 5 Levine as modified discloses:
The split-screen display device for a notebook computer screen of claim 4
Levine does not explicitly disclose:
wherein a circular support is formed at a left edge of the right bottom plate, and the gear is provided in the circular support and the two are in a rotating fit
ZHU teaches:
wherein a circular support is formed at a left edge of the right bottom plate (e.g. circular cutout and outline shown for 40 Fig.6), and the gear is provided in the circular support and the two are in a rotating fit (as indicated by connected dotted line Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of ZHU as pointed out above, in Levine, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: easy operation and automatic/powered operation (paragraph [0004]) and synchronization of the expansion of an expanding display device (paragraphs [0005], [0107]).

Regarding claim 6 Levine as modified discloses:
The split-screen display device for a notebook computer screen of claim 5
Levine does not explicitly disclose:
a circular face cover is formed on the right face plate, the circular face cover covers the gear, and the circular face cover and the circular support are engaged mutually
ZHU teaches:
a circular face cover is formed on the right face plate (e.g. circular setting shown e.g. Fig.6), the circular face cover covers the gear, and the circular face cover and the circular support are engaged mutually (as indicated by dotted line(s) Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of ZHU as pointed out above, in Levine, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: easy operation and automatic/powered operation (paragraph [0004]) and synchronization of the expansion of an expanding display device (paragraphs [0005], [0107]).

Regarding claim 7 Levine as modified discloses:
The split-screen display device for a notebook computer screen of claim 6
Levine does not explicitly disclose:
a semicircular notch is defined at a right edge of the left support plate, and the semicircular notch is provided opposite the circular support; and the left half of the circular support is accommodated in the semicircular notch when the left support plate and the right support plate are assembled opposite one another
ZHU teaches:
a semicircular notch is defined at a right edge of the left support plate (e.g. arc on 52 shown Fig.6), and the semicircular notch is provided opposite the circular support (as shown e.g. Fig.6); and 
the left half of the circular support is accommodated in the semicircular notch when the left support plate and the right support plate are assembled opposite one another (as indicated by dotted connecting lines Fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of ZHU as pointed out above, in Levine, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: easy operation and automatic/powered operation (paragraph [0004]) and synchronization of the expansion of an expanding display device (paragraphs [0005], [0107]).

Regarding claim 8 Levine as modified discloses:
a side shell (e.g. areas under 165 FIG.2) is formed at each of an edge of the left support plate and an edge of the right support plate (shown e.g. FIG.2), the clamping mechanism comprises an inverted U-shaped buckle piece (u shaped pieces on left and right shown e.g. FIG.2), a first support arm of the inverted U-shaped buckle piece is inserted into the side shell (e.g. shown inserted into areas below right 165 FIG.2), the first support arm is capable of sliding back and forth relative to the side shell (e.g. each 165 moves away from its opposite side as the device expands and compresses), a second support arm (e.g. shown inserted into areas below left 165 FIG.2) of the inverted U-shaped buckle piece extends toward a front side of the side shell (shown e.g. FIG.2), a clamping opening for clamping a notebook computer screen is formed between the second support aim and the side shell (with screen being clamped as shown e.g. FIG.1), a clamping spring (e.g. 140 FIG.2, col 3 lines 1-5) is clamped between a front side of the first support arm and the side shell (shown e.g. FIG.2), and the inverted U-shaped buckle piece is driven to move backward by means of an elastic force exerted by the clamping spring (as described e.g. col 3 lines 1-15), to clamp the notebook computer screen into the clamping opening (as indicated e.g. FIG.1).

Regarding claim 10 Levine as modified discloses:
The split-screen display device for a notebook computer screen of claim 1
Levine does not explicitly disclose
a clamping groove is defined at the back side of the left support plate or the right support plate, the support mechanism comprises a square-tube bracing arm, the square-tube bracing arm is provided in the clamping groove, the square-tube bracing arm is capable of being flipped a predetermined angle relative to the clamping groove, a telescopic arm penetrates into the square-tube bracing arm, the telescopic arm extends from a lower end of the square-tube bracing arm, the telescopic arm and the square-tube bracing arm are in a slide fit
a tightening screw penetrates into a side part of the square-tube bracing arm, the tightening screw and the square-tube bracing arm are in a thread fit, an end of the tightening screw faces the telescopic arm, and the telescopic arm is fixed in the square-tube bracing arm by means of a tight fit between the tightening screw and the telescopic arm
ZHU teaches:
a clamping groove is defined at the back side of the left support plate or the right support plate (e.g. groove in 90 for e.g. 60 shown Fig.5), the support mechanism comprises a square-tube bracing arm (e.g. 65 Fig.12), the square-tube bracing arm is provided in the clamping groove (e.g. as indicated e.g. Fig.12), the square-tube bracing arm is capable of being flipped a predetermined angle relative to the clamping groove (as indicated e.g. Fig.5), a telescopic arm (e.g. 70 Fig.12) penetrates into the square-tube bracing arm, the telescopic arm extends from a lower end of the square-tube bracing arm, the telescopic arm and the square-tube bracing arm are in a slide fit (as indicted by arrows Fig.5)
a tightening screw penetrates into a side part of the square-tube bracing arm (e.g. 62/66 in 65 shown e.g. Fig.12), the tightening screw and the square-tube bracing arm are in a thread fit (described e.g. paragraph [0111]), an end of the tightening screw faces the telescopic arm (shown e.g. Fig.12), and the telescopic arm is fixed in the square-tube bracing arm by means of a tight fit between the tightening screw and the telescopic arm (e.g. movement of 65 tied to 66/62 paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of ZHU as pointed out above, in Levine, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: easy operation and automatic/powered operation (paragraph [0004]) and synchronization of the expansion of an expanding display device (paragraphs [0005], [0107]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 10809762) in view of ZHU et al. (US 2021/0120685) in further view of Duquette (US 6532146).

Regarding claim 9 Levine as modified discloses:
wherein front step parts protruding forward are respectively formed at upper and lower ends of the right support plate (e.g. step portions between vertical and horizontal portions of 130 shown FIG.3), the right display screen is clamped between the upper and lower front step parts (as indicated e.g. FIG.2), and the right display screen is rotationally connected to both of the upper and lower front step parts (also indicated FIG.2); and 
rear step parts protruding backward are respectively formed at upper and lower ends of the left support plate (e.g. outside step parts of 130 shown beyond through holes FIG.4, FIG.5), the left display screen is clamped between the upper and lower rear step parts (as indicated e.g. FIG.2), and the left display screen is rotationally connected to both of the upper and lower rear step parts (as indicated via attachment to laptop screen FIG.1); 
Levine does not explicitly disclose
the right display screen is enabled to be flipped toward a front side of the left support plate and the right support plate by means of fits between the right display screen and the upper and lower front step parts; and 
the left display screen is enabled to be flipped toward a back side of the left support plate and the right support plate by means of fits between the left display screen and the upper and lower rear step parts
Duquette teaches:
the right display screen is enabled to be flipped toward a front side of the left support plate and the right support plate (indicated by arrows Fig.1) by means of fits (e.g. 80 Fig.1) between the right display screen and the upper and lower front step parts (e.g. as indicated by the position of 80 FIG.1); and 
the left display screen is enabled to be flipped toward a back side of the left support plate and the right support plate (indicated by arrows Fig.1) by means of fits  (e.g. 80’ Fig.1) between the left display screen and the upper and lower rear step parts (e.g. as indicated by the position of 80’ FIG.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Duquette as pointed out above, in Levine, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:  for pivotal movement relative to the monitor assembly for improved viewing, jointly, of the plural screens (abstract).
Response to Arguments
Applicant's arguments filed 2022-07-14 have been fully considered but they are not persuasive.
The action above points out where the art already of record discloses the limitations added in amendment.
As a response to the arguments in general, it must be emphasized that: "[T]he name of the game is the claim." See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998).
As it is the claims that are being evaluated, even where the elements of the specification are provided in parenthesis in the claims, it is improper to suggest that the rejection of record is an attempt to map the elements of the prior art to the disclosed device of the specification. The current claims of record are evaluated in light of the specification without importing limitations from the specification into the claims (etc. MPEP 2111).

Applicant argues that incorporating a worm structure on upper rail 185 is not helpful for achieving the function of the upper rail(s) 180/185.
It must be emphasized that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted in the rejection of record, one of ordinary skill in the art would have incorporated the structure taught by ZHU into the structure disclosed by Levine for the benefits specifically recited by ZHU of: easy operation and automatic/powered operation (paragraph [0004]) and synchronization of the expansion of an expanding display device (paragraphs [0005], [0107]).

Applicant argues: “ZHU’s drive segment 45 is in fact worm structure, The worm rotates to drive the turning wheel to rotate, thus can not slide relative to right support plate”
At least Fig.6 of ZHU shows that 45 slides with respect to 57/58 as 45 rotates, and for this reason one of ordinary skill in the art would understand the current claims of record (per MPEP 2111) are taught/ rendered unpatentable.

Applicant argues “Zhu’s worm 45 is structurally different from applicant’s rack part”
As noted above: "[T]he name of the game is the claim.” Even if the prior art does not disclose the disclosed device of the present application, so long as the prior art discloses the recited elements of the current claims of record (insofar as they would have been understood by one of ordinary skill in the art at the time the invention was made when the claims are given their broadest reasonable interpretation in light of the specification without importing limitations from the specification into the claims (MPEP 2111)), then the rejection is proper.

In response to applicant's argument that “applicant’s solution achieves the following technical effects…”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                     


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841